DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/09/2022 has been considered and entered.  The response was considered but was not found to be persuasive as the objections to the scope of the inventive examples as discussed in the Examiner’s Answer dated 02/07/2022 which was affirmed by the PTAB on 09/09/2022, have not been fully addressed by the amendment.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 – 11, 14, 15, 17 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The claims recite monomers of C10-C16 alkyl (meth)acrylate are present in a polymeric composition at from 50% to 65% and wherein the composition has an average carbon number of 7 to 7.5 which lacks enablement, since the C16 when present at 50% allows and/or raises the average number of carbons to be at least 8 or higher, and when present at 65% to be at least 10.4 or higher.  In relying on the level of ordinary skill in the art, there seems to be no mathematical means or justification for arriving at the smaller average carbon numbers of from 7 to 7.5 as claimed when at least 50% to 65% of the groups used has at least C16.  The examples fail to particularly demonstrate how the low carbon numbers are achieved, when the higher carbon groups are present.  The means of arriving at such low averages is unclear and, thus, at least some further explanation is required.
And/or, alternatively, the claims are rejected under 35 U.S.C. 112(b) as being indefinite for being ambiguous!
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 – 11, 14, 15, 17 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite monomers of C10-C16 alkyl (meth)acrylate are present in a polymeric composition at from 50% to 65% and wherein the composition has an average carbon number of 7 to 7.5 which lacks enablement, since the C16 when present at 50% allows and/or raises the average number of carbons to be at least 8 or higher, and when present at 65% to be at least 10.4 or higher.  The examples fail to particularly demonstrate how the low carbon numbers are achieved, when the higher carbon groups are present.  There appears to be no mathematical justification for the smaller average carbon numbers of from 7 to 7.5 as claimed.  Thus, the claims appear to be ambiguous.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 – 11, 14, 15, 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al. (US 6,746,993)
In regards to claim 1, Yuki teaches viscosity index improver (VII) and lube oil containing the same (title).  The composition comprises VII polymer A0 or A1 (column 1 lines 40 – 45).  Polymer A0 comprises at least one C20-40 alkyl (meth)acrylate and at least one other alkyl methacrylate, and both polymers have a weight average molecular weight of from 5,000 to 2000,000 (column 1 lines 65 – column 2 lines 5).  Polymer A1 contains monomer (a0) is C20-40 alkyl (meth) acrylate, (a1) is C16-19 alkyl (meth) acrylate, (a2) is C1-4 alkyl (meth) acrylate, (a3) is C8-15 alkyl (meth) acrylate, (a4) is C16-18 alkyl (meth) acrylate etc. such as n-hexadecyl, n-octadecyl (meth)acrylate which are straight chain alkyls etc. (column 3 lines 45 – column 4 lines 46).  Monomeric units a0 and/or a1 are present at from 5 to 90%, a2 at 0 to 85% or preferably from 10 to 70%, a3 and/or a4 at 0 to 20% etc. in polymer A1 (column 8 lines 36 – 45).  Thus, polymer A1 will be expected to have an average carbon number overlapping the claimed ranges since the C1-C4 alkyl (meth)acrylates are present at from about 0 to about 80% or preferably from 10 to 70%.  The claimed limitations are overlapped.
In regards to claims 6, 7, Yuki teaches the polymer having the claimed limitations as previously discussed.
In regards to claim 8, Yuki teaches the VII polymers having the claimed limitations and which can be present in an oil concentrate concentration of from 10 to 90% or from 30 to 80% or preferably from 30 to 50%, which provides base oil as balance in amounts of preferably from 50 to 70% which overlaps the claimed ranges (column 12 lines 37 – 40).
In regards to claim 9, Yuki teaches the composition can optionally (i.e., at 0% or higher) comprise an additional polyalkyl (meth)acrylate copolymer (B) or (B1) having Mw of from 5,000 to 1,000,000 or from 10,000-250,000 and comprising monomers a2 at 0-40%, a3 and a4 at 60 to 100% and which provides average carbon number of from 12.2-12.6 within the claimed range for the polymer C of the claim (column 13 lines 17 – 54).
In regards to claims 10, 11, Yuki teaches the additive composition comprising diluents such as mineral oils in which the VII are dissolved for polymerization, and wherein base oils into which the VII is added have kinematic viscosity at 100C of from 1 to 15 mm2/s (cSt) or particularly from 2-5 cSt and include mineral oils (Groups I to III oils) etc. which are also useful as solvents for polymerization in the VII additive concentrate (column 12 lines 25 – 56).
In regards to claim 14, Yuki teaches adding the VII additive concentrate into lubricating oil composition (column 18 lines 45 – 55).  The step of addition of the concentrate into the oil would be expected to keep the Kv100 and decrease the HTHS of the lubricating oil composition as claimed.
In regards to claim 15, Yuki teaches lubricating oil composition having the base oil, VII polymer A and polymer B and further additives in the claimed amounts.  The base oil comprises polymer A in amounts of from 0.5 to 30% (column 12 lines 64 – 67).  Polymer A and Polymer B are present at ratios of from 1 to 99 to 99 to 1 in the composition thus providing polymer B in amounts overlapping the claimed range (column 13 lines 65 – 67).  Additives are optional and present in amounts of from 0 to 20% (column 14 lines 33 – 42).
In regards to claim 17, Yuki teaches the composition having the additives of the claim such as detergents, dispersants, antioxidants, antiwear, extreme pressure additives etc. (column 14 lines 4 – 32).
In regards to claim 18, Yuki teaches the composition and the method as previously stated.  The composition is an engine oil composition (column 17 lines 57 – 63).
In regards to claim 19, Yuki teaches the composition and method ad previously stated.  The composition comprises polymers having carbon chain lengths and amounts overlapping the claimed limitation.
In regards to claims 20, 21, Yuki teaches composition having the claimed limitations as previously stated. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that Polymer N corresponds to working Example 15 of Yuki, and provides no indication that such polymer could maintained a standard HTHS150 value while decreasing HTHS 100 value.  The argument is not persuasive.
The scope of the teachings of Yuki is not limited to the composition of Example 15 alone.  Since, Yuki teaches similar polymers of the claims within the scope of its invention, similar properties will be expected as those of the claimed polymers.  Also, the claimed compositions do not require the property of maintaining HTHS150 while decreasing HTHS100.  While the method of claim 14 recites the property of maintaining HTHS150 while decreasing HTHS100 this is obtained by using the claimed polymer in lubricating oil.
Applicants allege that the claims have been amended to make the scope of the claims and inventive examples more commensurate.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
In the broadest embodiment of the claimed polymer, claim 1 allows the copolymer to comprise 10 to 14% of a straight chained C18 alkyl (meth) acrylate having average carbon number of 7 to 7.5 and Mw of 300,000 g/mol or higher and does not restrict the presence of other monomers or their amounts so long as the carbon number and Mw are provided.  Also, there is no restriction on the useful amount of the copolymer in lubricating oil.  The very narrow amounts of specific monomers which are used in oil at treat rates of 6.2 to 7% in Table 4a does not support the breadth of the claims.  For instance, the inventive examples all require SMA at 20 or 22.5%.  SMA is a mixture that comprises 64% of C18 alkyl methacrylate, thus allowing for the C18 alkyl methacrylate to be present in the polymer in calculated amounts of 12.8% or 14.4% which is at the higher endpoint of the claimed range.  The inventive examples only require C18 alkyl methacrylates thus excluding myriads of monomers such as all C18 acrylates and fails to support the breadth of the broader embodiment of the claimed polymer in claim 1.  
In the narrower embodiment of the claimed polymer, the polymer comprises 20 to 35% of C1-C4 alkyl acrylate, 50 to 65% of C10 to 16 alkyl (meth) acrylate, and 7 to 15% of C18 alkyl (meth) acrylate.  However, the inventive examples are drawn to specific polymers A to I, strictly requiring 25% of the C1 methacrylate (MMA) and 0 to 7% of the C4 alkyl methacrylate (BMA).  This excludes all C1-C4 acrylate monomers.  Also, while the claims allow for any C1 to C4 alkyl (meth) acrylate to be useful in amounts of from 20 to 35%, the inventive examples require at least 25% of C1 alkyl methacrylate and a maximum of 7% of C4 alkyl methacrylate which does not support the breadth of the claims that can allow the C4 alkyl (meth) acrylates to be useful at up to 35% with 0% of the C1 alkyl (meth)acrylates.  Criticality of the claimed amounts for the C4 alkyl (meth) acrylates at 20 to 35% is also not supported as the inventive examples restrict such monomers to a maximum of 7%.
The inventive examples require 0 or 0.1% of branched C10 alkyl methacrylate (IDMA) while the claims allow for any of C10 to C16 alkyl (meth) acrylate (i.e., C10 alkyl(meth) acrylates alone) to be present at from 50 to 65% in the polymer, which does not support the breadth of the claims.  Again, the inventive examples are exclusively methacrylates and ignores acrylates completely.
The inventive examples require 0 or 18% of a blend having C12 to C15 alkyl methacrylate with average carbon of 13.4 (DPMA) and 27.4 to 35% of a mixture having average carbon number of C12.5 alkyl methacrylate (LMA) thus providing a majority of C12 to C15 methacrylate, which excludes C16 alkyl (meth) acrylates, essentially excludes C10 alkyl (meth) acrylate as they are present at most at 0.1%, and again are solely drawn to methacrylates thus excluding all C10 to C16 acrylate monomers, which does not support the breadth of the claims nor demonstrate criticality of the claimed amounts for the C10 or C16 alkyl (meth) acrylates. 
Furthermore, the C10 to C15 alkyl methacrylate mixtures are present at a maximum of 55% in the polymer which fails to support the claimed range that allows for the use of C10 to C16 alkyl (meth) acrylate at up to 65%.  While applicant argues that Yuki’s polymer having 64% of a similar group would have been insoluble in oil, applicant fails to provide a single inventive example of polymers having the C10 to C16 alkyl group at up to 65% in the polymer.
The inventive examples require 20 or 22.5% of mixture having an average carbon number of C17.1 alkyl methacrylate (SMA).  Again, since the SMA mixture comprises 64% of C18 alkyl methacrylate the actual amount of the C18 alkyl methacrylate is 12.8% when SMA is present at 20% in the polymer and 14.4% when SMA is present at 22.5% in the polymer.  The inventive examples fail to provide C18 alkyl methacrylate at the lower amounts of 10% as claimed which does not demonstrate criticality of the claimed range.  Again, the inventive examples are only directed to methacrylates while the claims allow for use of acrylate or methacrylates, which does not support the breadth of the claims.  Again, while the claims allow for the presence of C18 alkyl (meth)acrylates, the inventive examples strictly require C18 alkyl methacrylates which excludes C18 alkyl acrylate.
While claim 15 is the only claim directed to a fully formulated composition and requires that the copolymer (polymer) is used at 1 to 3% in base oil, the inventive examples require treat rates of 6.2 to 7% of polymer in oil which does not support the claimed range.  It may be argued that the inventive examples are non-inventive as compared to claim 15 which is the sole claim drawn to lubricating oil compositions comprising the claimed polymer.  Other claims are either drawn to the polymer as an additive or to additive concentrate (additive composition) requiring 20 to 40% of the polymer in oil, but not to a fully formulated lubricating oil composition comprising the polymer.
Again, note that none of the inventive polymers are acrylates.  The inventive polymers require at least 25% of C1 and a maximum of 7% of C4 methacrylates contrary to the claims which can allow the C4 alkyl (meth) acrylate at 20 to 35% in the polymer.  The inventive examples restrict the C10 alkyl methacrylate to a maximum of 0.1% while the claims allow for the same to be useful at 50 to 65%.  Since the SMA mixture comprises 30% of C16 alkyl methacrylate and is present at 20 or 22.5% in the inventive copolymers, the C16 alkyl methacrylate monomers are present at 6 or 6.75% in the polymeric composition while claims allow for the use of such monomers when used alone at 50 to 65%.  The inventive examples require that the C10 to C16 alkyl (meth) acrylate polymers are predominantly C12 to C15.  The inventive examples require that the C10 to C10 alkyl (meth) acrylate polymers are present at a maximum of 55% while the claims allow the same to be present at up to 65%.
While the claims allow for average carbon number of the polymers to be from 7 to 7.5, the inventive polymers require average carbon numbers of at least 7.1.  While the claims allow for the polymers to have a weight average molecular weight (Mw) of at least 300,000 g/mol, the inventive examples require molecular weights of 343,000 g/mol or higher. Thus, criticality of the claimed ranges at the lower carbon content and at the lower Mw of the claims are not supported by the inventive examples.  Again, similarly, the treat rates are 6.2 to 7% which are outside of the claimed range of from 1 to 3% and which does not support the breadth of composition of claim 15, the only claim drawn to a fully formulated lubricating oil composition, nor supports criticality of the claimed range.
The results are not persuasive.
Applicants allege that HTHS 100 is decreased while maintaining HTHS 150 as evidence of unexpected results.  However, in none of the inventive examples in Table 4b is the HTHS100 lowered or decreased compared to HTHS150.  
Applicants thus fail to provide inventive examples that are commensurate in scope with the claims to provide a demonstration of unexpected results that are sufficient to rebut the basis for obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771